            Case 3:18-cv-01691-MO         Document 24        Filed 11/13/18     Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION


GINGERKATHRENS, et al.,

                Plaintiffs,                                                   No. 3:18-cv-01691-MO

       v.                                                               ORDER OF PRELIMINARY
                                                                                   INJUNCTION

RYAN ZINKE, et al.,

                Defendants.


MOSMAN,J.,

       Upon consideration of Plaintiffs' Motion for a Preliminary Injunction, the response and

reply thereto, and the oral argument conducted on November 2, 2018, the Court hereby finds as

follows:

       1. Plaintiffs have demonstrated a likelihood of success on the merits regarding their

             claim that the restrictions imposed by the Bureau of Land Management (BLM) on

             Plaintiffs' ability to observe the wild mare sterilization procedure at issue in this case

             violate Plaintiffs' constitutional rights under the First Amendment; ,

       2. Plaintiffs have de:t;nonstrated a likelihood of success on the merits regarding their

             claim under the Administrative Procedure Act (APA), 5 U.S.C. § 706(2), that BLM's




1 - ORDER OF PRELIMINARY INJUNCTION
          Case 3:18-cv-01691-MO           Document 24        Filed 11/13/18    Page 2 of 2




           failure to explain why it was not assessing the social acceptability of its procedures

           was arbitrary and capricious;

        3. With regard to the claims at issue in the current motion, Plaintiffs have demonstrated

           that in the absence of preliminary injunctive relief, they will suffer hTeparable harm;

       4. As to Plaintiffs' constitutional claim, the CoUli finds that the balance of the equities

            and the public interest tips in favor of granting a preliminary injunction to preserve

           Plaintiffs' First Amendment rights;

        5. As to Plaintiffs' claim under the AP A, the Court finds that the balance of the equities

            and the public interest also tips in favor of granting a preliminary injunction.

        Accordingly, the Court GRANTS Plaintiffs' Motion for a Preliminary Injunction with

regard to their claim under the First Amendment and their claim under the AP A that BLM' s

failure to explain why it was not assessing the social acceptability of its procedures was arbitrary

and capricious. As stated on the record, the Court DENIES Plaintiffs' Motion for a Preliminary

Injunction with regard to Plaintiffs' additional claims under the AP A.

       For these reasons, and those explained in greater detail on the record, it is hereby

ORDERED that Defendants are preliminarily enjoined from undertaking the sterilization

procedure at issue in this case until further order of this Court.




        DATED this~ day of November, 2018.




2 - ORDER OF PRELIMINARY INJUNCTION
